UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7497


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

EDGAR NELSON PITTS, a/k/a Marlon Smith,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.    James C. Turk, Senior
District Judge. (6:94-cr-70068-JCT-2)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edgar Nelson Pitts, Appellant Pro Se. Ronald Andrew Bassford,
Thomas Jack Bondurant, Jr., Assistant United States Attorneys,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Edgar Nelson Pitts appeals the district court’s order

granting his motion for sentence reduction pursuant to 18 U.S.C.

§   3582(c)(2)     (2006).        On     appeal,      Pitts     contends   that     he   is

actually       innocent    of    his     drug       convictions.         However,    this

challenge to his convictions cannot be remedied by way of a

§ 3582   motion.          Accordingly,         we    affirm   the   district      court’s

order.     See     United    States       v.       Pitts,   No.   6:94-cr-70068-JCT-2

(W.D.    Va.    Oct.   18,      2011).         We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                                AFFIRMED




                                               2